
	
		III
		111th CONGRESS
		2d Session
		S. RES. 683
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Kerry (for himself,
			 Mr. Lugar, and Mrs. Hagan) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing the recent accomplishments of
		  the people and Government of Moldova and expressing support for free and
		  transparent parliamentary elections on November 28, 2010. 
	
	
		Whereas, since independence 19 years ago, the people of
			 Moldova have made extraordinary progress in transitioning from authoritarian
			 government and a closed market to a democratic government and market
			 economy;
		Whereas, for 19 years, the constitution of Moldova has
			 guaranteed its citizens freedom to emigrate confirmed by years of successive
			 Presidential waivers concerning the Jackson-Vanik amendment;
		Whereas, on January 12, 2010, the Government of Moldova
			 initiated negotiations with the European Union on an Association Agreement
			 between the European Union and the Republic of Moldova, an important step
			 towards European Union accession;
		Whereas, in order to comply with the criteria of the
			 Millennium Challenge Corporation (MCC), the Government of Moldova implemented
			 far-reaching legal reforms to curb corruption, introduce budgetary
			 transparency, and strengthen the capacity of civil society and the media,
			 resulting in the successful conclusion of negotiations and the signing of an
			 MCC Compact on January 22, 2010;
		Whereas the Government of Moldova initiated a visa
			 dialogue between the Republic of Moldova and the European Union aiming at visa
			 liberalization on June 15, 2010;
		Whereas, on August 26, 2010, Secretary of State Hillary
			 Clinton praised progress in Moldova in advancing transparent governance,
			 human rights, and economic reform;
		Whereas, on October 20, 2010, Reporters Without Borders
			 reported an improvement in the freedom of press in Moldova, with Moldova rising
			 from the 114th position in 2009 to the 75th position in 2010;
		Whereas, in November 2010, the Government of Moldova
			 concluded a treaty with Romania important to the assertion of its sovereignty
			 and its future development;
		Whereas Assistant Secretary of State for European and
			 Eurasian Affairs Philip H. Gordon noted in testimony before the Subcommittee on
			 Europe of the Committee on Foreign Affairs of the House of Representatives on
			 June 16, 2009, We will continue to work for a negotiated settlement of
			 the separatist conflict in the Transnistria region that provides for a whole
			 and democratic Moldova and the withdrawal of Russian forces.;
			 and
		Whereas the Republic of Moldova has made commitments to
			 the Organization for Security and Cooperation in Europe (OSCE) to conduct
			 elections according to international standards: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 development of an enduring democratic political system and free market economy
			 in Moldova and a parliamentary election process on November 28, 2010, that
			 comports with international standards of fairness and transparency;
			(2)recognizes that
			 the commitment of the Government of Moldova to economic and political reforms
			 since 2009 has resulted in tangible progress towards integration into European
			 institutions;
			(3)acknowledges that
			 continued reform and commitment to a free and fair election process will remain
			 necessary for Moldova’s full integration into the Western community of
			 nations;
			(4)notes that
			 continued reforms in Moldova could provide for an additional basis for the
			 repeal of the Jackson-Vanik trade restrictions;
			(5)encourages
			 ongoing negotiations between the European Union and the Republic of Moldova
			 concerning visa liberalization and an Association Agreement;
			(6)urges fulfillment
			 by the Government of Moldova of commitments it has made to the OSCE with
			 respect to the free and fair conduct of its upcoming parliamentary elections;
			 and
			(7)expresses the
			 belief that the free and fair conduct of parliamentary elections in Moldova
			 will contribute to a strong and stable government that is responsive to the
			 vital needs of its people.
			
